Citation Nr: 0329708	
Decision Date: 10/30/03    Archive Date: 11/05/03	

DOCKET NO.  02-10 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, based in an initial determination.


REPRESENTATION

Appellant represented by:	[redacted], Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO, pursuant to the direction of 
the Board, granted service connection (and a noncompensable 
evaluation) for bilateral hearing loss.  The veteran voiced 
his disagreement with the assignment of a noncompensable 
evaluation for his service-connected hearing loss, and the 
current appeal ensued.  


REMAND

The veteran in this case seeks a compensable evaluation for 
service-connected bilateral hearing loss.  In pertinent part, 
it is argued that current manifestations of the veteran's 
service-connected hearing loss are more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the noncompensable schedular evaluation 
now assigned.  

Upon review of this case, it is clear that the veteran last 
underwent a VA audiometric examination for compensation 
purposes in March 2001, more than 2 1/2 years ago.  While in 
September 2002, the veteran underwent a VA audiometric 
examination as part of a hearing aid evaluation, that 
examination is not adequate for rating purposes, as the test 
results were not interpreted.  Accordingly, an additional, 
more contemporaneous VA audiometric examination will be 
undertaken prior to a final adjudication of the veteran's 
current claim. 

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that, despite the fact that this file was in 
the possession of the RO until December 2002, the RO failed 
to provide the veteran and his representative with either 
notice of the VCAA, or adequate notice of the information and 
evidence needed to substantiate his claim.  This lack of 
notice constitutes a violation of the veteran's due process 
rights.  Accordingly, the case must be remanded to the RO in 
order that the veteran and his representative may be provided 
with such notice. 

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2002, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The veteran should then be afforded a 
VA audiometric examination in order to 
more accurately determine the current 
severity of his service-connected 
bilateral hearing loss.  As regards the 
requested examination, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  To the 
extent possible, the examining 
audiologist should attempt to reconcile 
various inconsistencies in the veteran's 
previous testing, in particular, in the 
area of speech discrimination.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  Moreover a notation to the 
effect that this record review took place 
should be included in the examination 
report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

The RO should then review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond. 

4.  The RO should then review the 
veteran's claim for a compensable 
evaluation for service-connected 
bilateral hearing loss.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



